SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is dated as of April ___,
2013, between Selway Capital Acquisition Corporation, a Delaware corporation
(the “Company”), and __________________ (“Holder”).

 

WHEREAS, the Holder currently holds the number of Series A Shares of the
Company's common stock (each a “Series A Share” and collectively the "Series A
Shares") indicated on the signature page hereto;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange one share of its Series C
common stock (the "Series C Common Stock") for each Series A Share upon the
closing (the "Transaction Closing") of the transaction between the Company and
Healthcare Corporation of America, as more fully described in the Company's
public filings, and the Holder wishes to so exchange the Series A Shares;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Incorporation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Incorporation” means that certain Amended and Restated
Certificate of Incorporation of the Company dated as November 7, 2011.

 

“Closing” means the closing of the exchange of the Series A Shares pursuant to
Section 2.1.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 



 

 

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Special Counsel” means Zysman Aharoni Gayer and Sullivan & Worcester LLP.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Stock Market, the New York Stock Exchange, the NYSE MKT or the OTC Bulletin
Board (or any successors to any of the foregoing).

 

ARTICLE II.

EXCHANGE

 

2.1 Closing. On the Transaction Closing date, upon the terms and subject to the
conditions set forth herein, the Company shall issue to the Holder one share of
Series C Common Stock in exchange for each Series A Share. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of Special Counsel or such other location as the
parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On or prior to the Transaction Closing date, the Company shall deliver or
cause to be delivered to the Holder an instruction letter to the Company’s
transfer agent to deliver to the Holder set forth on the signature page hereto a
certificate evidencing the applicable number of shares of Series C Common Stock.

 

(b) On or prior to the Transaction Closing date, the Holder shall deliver or
cause to be delivered to the Company the Series A Shares.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Transaction Closing date of the
representations and warranties of the Holder contained herein (unless as of a
specific date therein);

 

(ii) all obligations, covenants and agreements of the Holder required to be
performed at or prior to the Transaction Closing date shall have been performed;
and

 



2

 

 

 

(iii) the delivery by the Holder of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The respective obligations of the Holder hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made and on the Transaction
Closing date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Transaction Closing date shall have been performed;
and

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and as of the Transaction Closing date to the
Holder as follows:

 

(a) Authority. The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Company's Board of Directors or the Company’s stockholders in
connection therewith. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Issuance of the Shares. The shares of Series C Common Stock to be issued
pursuant to this Agreement are duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in this Agreement.

 



3

 

 

 

3.2 Representations and Warranties of the Holder. The Holder hereby represents
and warrants as of the date hereof and as of the Transaction Closing date to the
Company as follows:

 

(a) Authority. [The Holder has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Holder and no further action is required by the Holder, the Holder's
Board of Directors or the Holder’s stockholders in connection therewith.] This
Agreement has been duly executed by the Holder, and when delivered by the Holder
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) General Solicitation. The Holder is not exchanging the Series A Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(c) Ownership. The Series A Shares are owned by the Holder free and clear of all
Liens, and upon receipt of such Series A Shares the Company will have all
rights, title and interest in and to the Series A Shares.

 

(d) Nature of Series C Shares. The Holder acknowledges that the Series C Common
Stock does not have the right to receive a pro-rata portion of the trust account
established by the Company in connection with its initial public offering (the
"Trust Account") and that by entering into this Agreement and agreeing to
exchange its Series A Shares for shares of the Series C Common Stock that it is
agreeing to forego its right to tender the Series A Shares for a pro rata
portion of the Trust Account in the event that the Acquisition Transaction is
consummated.

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 



4

 

 

 

4.1 No Transfer. The Holder may not, directly or indirectly, offer, sell,
contract to sell, pledge, encumber, tender, assign or grant any option or
warrant to purchase or otherwise dispose of or offer to dispose of
(collectively, “Transfer”) the Series A Shares for a period commencing on the
date hereof and ending when such shares are exchanged for shares of Series C
Common Stock, without the prior written consent of the Company. Any Transfer of
Series A Shares in violation of this Agreement by the Holder without the consent
of the Company shall constitute a material breach of this Agreement.

 

4.2 Remedies. The Holder acknowledges that its breach or impending violation of
any of the provisions of this Agreement may cause irreparable damage to the
Company for which remedies at law would be inadequate. The Holder further
acknowledges and agrees that the provisions set forth herein are essential terms
and conditions of the Agreement that the Company may seek to enforce, in
addition to any of its rights or remedies provided under any other agreement, by
decree or order by any court of competent jurisdiction enjoining such impending
or actual violation of any of such provisions. Such decree or order, to the
extent appropriate, shall specifically enforce the full performance of any such
provision by the Holder. This remedy shall be in addition to all other remedies
available to the Company at law or equity.

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees and stamp taxes levied in connection with the delivery of any shares
of Series C Common Stock to the Holder.

 

5.2 Entire Agreement. Except for the waiver letter executed by the Holder on the
date hereof, this Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 



5

 

 

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Holder. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Holder (other than by merger). Subject
to the receipt of the prior written consent of the Company required by Section
4.1, any Holder may assign any or all of its rights under this Agreement to any
Person to whom the Holder Transfers any Series A Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred Series
A Shares, by the provisions of this Agreement that apply to the “Holder.”

 

5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 



6

 

 

 

5.8 Survival. The representations and warranties contained herein shall survive
the Closing.

 

5.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.11 Replacement of Shares. If any certificate or instrument evidencing any
Series A Shares is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.12 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.13 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices and shares of Common Stock in any documents
governing or pertaining to the transactions contemplated by this Agreement shall
be subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.

 



7

 

 

 

5.14 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

 

(Signature Pages Follow)

 

 

8

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

SELWAY CAPITAL ACQUISITION CORPORATION

 

 

By:  /s/ Edmundo Gonzalez_______________________

      Name: Edmundo Gonzalez

      Title: Chief Financial Officer

 

Address for Notice:

 

Selway Capital Acquisition Corporation
900 Third Avenue, 19th Fl.
New York, NY 10022
Attention: Chief Executive Officer

Fax: (212) 308-6623



 

With a copy to (which shall not constitute notice):

 

Zysman Aharoni Gayer and

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109
Attn: Edwin L. Miller Jr.
Fax : (617) 338-2880

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR HOLDER FOLLOWS]

 

 

9

 

[HOLDER SIGNATURE PAGES TO SECURITIES EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Holder: __________________________

Signature of Authorized Signatory of Holder: __________________________

Name of Authorized Signatory: ____________________________________

Title of Authorized Signatory: _____________________________________

Email Address of Authorized Signatory:
___________________________________________

Facsimile Number of Authorized Signatory:
_________________________________________

Number of Series A Shares: _____________________

 

Address for Notice of Holder:

 

 

 

Address for Delivery of Shares:

 

 

 

10

 

Material terms of agreements not included in the form of agreement provided as
Exhibit 10.4:

 

 

Date of Agreement Name of Holder Authorized Signatory Number of Series A Shares
exchanged April 8, 2013

Bulldog Investors

Special Opportunities Fund, Inc.

Opportunity Partners LP

Full Value Partners LP

Full Value Special Situations fund LP

Steady Gain Partners LP

Mercury Partners LP

MCM Opportunity Partners LP

Andrew Dakos 48,544 April 5, 2013 Chardan SPAC Asset Management LLC Steven
Oliveira 48,544 April 5, 2013 Steven Oliveira N/A 19,417 April 5, 2013 New
Dimensions Trading Ltd. Chana Edelstein 165,049

 

 

 



 

